Citation Nr: 1708702	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates total for the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The claim for a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Increased Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to an Increased Rating for PTSD

The Veteran asserts that his PTSD symptoms are worse than currently rated.

In a November 2009 statement, the Veteran's wife reported that her husband's PTSD greatly interfered with his sleep, resulting in reduced sleep as well as frequent nightmares and flashbacks.  She reported that increases in stress brought on panic attacks, which had been severe enough to warrant emergency treatment.  She described the Veteran's isolative behavior, which limited his encounters with others.  She had noted that on occasion he had been unable to perform daily activities of living, including bathing.

At a January 2010 VA psychiatric examination, the Veteran reported war related nightmares once a month, but more daily intrusive memories which were aggravated by the conflict in Iraq and Afghanistan.  The Veteran described episodes of hypervigilance, anxiety attacks, and exaggerated startle responses, in particular when out in public places.  The Veteran reported that his relationship with his wife had been up and down, with several instances of irritability as well as verbal and physical outbursts towards her.  He confirmed his personal hygiene had declined due to issues with mood and motivation.  He stated that he did not have a good relationship with his children and that outside of family, he had no other social relationships or friendships.   He stated that he experienced some issues with anger management at his last job, which resulted in the issuance of formal reports on several occasions.  The Veteran described very few to no real hobbies or interests, which were limited in large part due to anxiety and irritation around crowds.

Upon mental status examination, the Veteran's mood was described as dysphoric and his affect mildly restricted.  There were no delusions or hallucinations observed.  The Veteran denied any suicidal or homicidal thinking.  The examiner noted that the Veteran's thought processing and communication were not impaired.  The Veteran described some survivor's guilt and avoidance behaviors.  There were no suicidal or homicidal ideations present.  He was oriented and the Veteran indicated no significant memory dysfunction; however, he did report difficulties with concentration.  The VA examiner reported that the Veteran did not exhibit any objective obsessive compulsive behavior.  The VA examiner acknowledged that the Veteran had not worked for some time, but opined that it appeared to be more due to issues with a nonservice-connected back problem.  The VA examiner confirmed the diagnosis of PTSD.

In a February 2010 letter from the Veteran's regular mental health treatment provider, who had treated the Veteran for PTSD over the past twelve years, it was noted that the Veteran was unemployable.

In March 2011 letter from the Veteran's regular mental health treatment provider, it was noted that the Veteran experienced a pervasive negative pattern with respect to his mood.  The Veteran was noted to do best with routine in his daily life, but would become overwhelmed when presented with change as he was unable to adapt well.  It was further noted that the Veteran struggled with paranoid thoughts and a pessimistic approach to dealing with routine life events.

The Board notes that the Veteran has been receiving regular treatment and mental health counseling at the Salem VA Medical Center throughout the entire period on appeal.  In an April 2011 treatment note, it was reported that the Veteran experienced on-going issues with paranoid ideation and panic attacks.  Upon mental status examination, it was noted that the Veteran reported with a dysphoric and constricted mood.  The Veteran's VA Medical Center mental health treatment provider was of the opinion that the Veteran would be incapable of holding a full or part-time job as a result of his PTSD symptoms.  

At an April 2015 VA psychiatric examination, the Veteran reported that he experienced nightmares, which interfered with both his and his wife's sleep.  He elaborated that his sleep was restless due to the nightmares.  The Veteran stated he had occasional difficulty managing financial affairs on his own, and required the assistance of his wife.  Upon mental status examination, the VA examiner noted the Veteran exhibited hypervigilance as well as exaggerated startle responses and difficulty with concentration.  The examiner noted the Veteran's flattened affect and the Veteran's own report of anxiety and panic attacks, as well as mild memory loss.   The examiner diagnosed chronic PTSD, with social and occupational impairment with reduced reliability and productivity.

In a January 2017 Disability Benefit Questionnaire (DBQ) from the Veteran's VA Medical Center mental health treatment provider, the Veteran was noted to present with on-going symptoms of depression and anxiety.  The Veteran reported continued difficulty with panic attacks, as well as issues with trust, guilt, and lack of attachment to his family.  He noted on-going sleep impairments, as a result of which he and his wife sleep separately.

Upon mental status examination, the Veteran had a depressed mood and a flattened affect.  He was noted to experience chronic sleep impairment.  The Veteran had mild memory loss and impairment of his short and long-term memory.  The Veteran was noted to have disturbances in mood and motivation, in addition to irritability and outbursts of anger.  The Veteran's VA Medical Center mental health treatment provider opined that the Veteran's PTSD symptoms, including the difficulty adapting to stressful circumstances, contributed to the Veteran's inability to establish and maintain effective work and social relationships.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran was totally occupationally and socially impaired as a result of such disability.

In a February 2017 letter from the Veteran's regular VA Medical Center mental health treatment provider, the Veteran was noted to have some on-going depression and anxiety.  It was further noted that the Veteran also had some difficulty in his relationship with his wife, in addition to an already significant social isolation.

The Board finds that the Veteran is entitled to a 100 percent rating for PTSD for the entire period on appeal.  During that period, the Veteran's PTSD more nearly approximated total occupational and social impairment.  The Veteran's mental health treatment providers reported that the Veteran had significant difficulty with establishing and maintaining social relationships; and, experienced unprovoked irritability.  He also reported consistent sleep impairment resulting in day-time sleepiness and trouble concentrating.  The Veteran was noted to have some on-going panic attacks and significant disturbances in mood and motivation.  The Veteran experienced very significant social isolation as the Veteran did not appear to have any social relationships with persons outside his family, and even those relationships had become somewhat strained.  The Veteran has also been reported to have difficulty with the activities of daily living, specifically his ability to maintain grooming and hygiene.  Further, it was the overwhelming opinion of the Veteran's regular VA Medical Center mental health treatment providers that the Veteran would be unable to obtain and maintain gainful employment as a result of the symptoms from his PTSD.  The Board finds the opinions from the Veteran's regular mental health treatment providers to be very probative as they see the Veteran most often and are more familiar with his mental status and limitations resulting from his PTSD than any VA examiner.  Further, while there is some indication from the record that the Veteran's symptoms wax and wane, it is usually the result in compliance with medication and is rarely sustained.  Therefore, the Board finds that the overall disability picture more accurately reflects that the Veteran's social and occupational impairment is total and a 100 percent rating for PTSD is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experience all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See, Mauerhan v. Principi, 16 Vet. App. at 442.  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all of the specific symptoms listed for a 100 percent rating are not manifested.

Entitlement to TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedule 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD for the entire period on appeal.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for the entire period on appeal.


ORDER

Entitlement to a 100 percent rating for PTSD for the entire period on appeal is granted.

Entitlement to TDIU is moot.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


